DETAILED ACTION

Response to Arguments
Applicant’s arguments filed 2 August 2022, directed to the Double Patenting rejection of claims 1-3, 8-13, 15-16, and 19-20, have been found persuasive. As such the rejection of these claims has been withdrawn. Claims 1-16 and 19-20 are now considered to contain allowable subject matter. 
Applicant's arguments filed 2 August 2022, directed to the 35 USC 102 rejection of claims 17-18 have been fully considered but they are not persuasive. 
Applicant submits that Twelves Jr. fails to disclose:
a monolithic panel having unit cells;
a monolithic panel having unit cells, including a plurality of (a) nodes and (b) transition edges joining the unit cells to form a stiffening pattern; and
a neutral plane extending through at least a portion of the plurality of (a) nodes and (b) unit cells.
Examiner asserts that:
Once the sandwiched or multi-layered structure of Twelves is assembled as shown in Fig 2A it forms a single structure; and even if said structure comprises different materials, it is still considered to form a single monolithic panel, as all the parts are (and are intended to remain) connected together.
Similarly as set forth directly above, the structure of Twelves is considered to form a single monolithic panel, as all the parts are (and are intended to remain) connected together. Elements 90 are still considered nodes as they represent a point were several portions of the structure meet. Elements 78 (the sloped, “vertical” legs of each cell) are still considered transition edges as they join (form a transition between) the various horizontal portions of the structure (and inherently providing some stiffness to the structure versus none or fewer of them being there).
When in the non-deformed state (as shown in Fig 2A) there is some horizontal plane running between and parallel to sections 66 and 70 of the structure.
Claims 17 and 18 remain rejected, as broadly claimed, in the same manner as the previous Office Action.

Allowable Subject Matter
Claims 1-16 and 19-20 appear to contain allowable subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twelves, JR. et al. (US Pub No 2017/0226891).
In regard to claim 17, Twelves discloses a monolithic structure (being one piece once assembled) having unit cells, comprising:
a first portion of the unit cells (66, Fig 2A);
a second portion of the unit cells (70) disposed opposite a neutral plane (generally defined by arrow 68) from the first portion of the unit cells (one above, one below);
and a plurality of (a) nodes (90) and (b) transition edges (78, the sloped, “vertical” legs of each of the cells) joining the unit cells (all of the edges connecting to a node 90).
In regard to claim 18, Twelves discloses an integral structure (being one piece once assembled) that is additively manufactured (Paragraph 0020), comprising:
a first grid of unit cells (66, Fig 2A) opposite a second grid of unit cells (70);
a neutral plane (generally defined by arrow 68) disposed between the first grid of unit cells and the second grid of unit cells (with 66, above and 70, below);
a plurality of nodes (90); and
a plurality of transition edges (78, the sloped, “vertical” legs of each of the cells), the transition edges and the nodes coupling the first and second lattices of unit cells (see Fig 2A), the neutral plane (68) extending through at least a portion of the plurality of (a) nodes and (b) unit cells (extending through the nodes).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747